Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April __,
2020, by and among Hometown International, Inc., a Nevada corporation (the
“Company”), and the undersigned investors and its designees, transferees and
assignees (each, an “Investor” and collectively, the “Investors”).

 

WHEREAS, to induce the Investors to purchase shares of common stock (the
“Shares”) of the Company pursuant to the Subscription Agreement dated the date
hereof (the “Subscription Agreement”), and/or other good and valuable
consideration, the Company has agreed to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

 

1. DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

(a) “Additional Registrable Securities” means the Warrants.

 

(b) “Commission” means the United States Securities and Exchange Commission.

 

(c) “Effective Date” means the date the Registration Statement has been declared
effective by the Commission.

 

(d) “Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

(e) “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 under the 1933
Act or any successor rule providing for offering securities on a continuous or
delayed basis (“Rule 415”), and the declaration or ordering of effectiveness of
such Registration Statement(s) by the Commission.

 

(f) “Registrable Securities” means the (i) Shares issuable upon execution and
delivery of the Subscription Agreement and (ii) the Warrant Shares.

 

(g) “Registration Statement” means a registration statement under the 1933 Act
which covers the Registrable Securities.

 

(h) “Securities” means the Shares, the Warrants and the Warrant Shares.

 

 

 

  

(i) “Warrant Shares” means the shares of Common Stock issued to Investors as a
result of the exercise of Warrants as of the applicable date of determination

 

(j) “Warrants” means the Class A Warrants, the Class B Warrants, the Class C
Warrants and the Class D Warrants owned by the Investors as of the applicable
date of determination.

 

2. REGISTRATION.

 

(i) If at any time after the date hereof the Company (1) shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the 1933 Act of any
of its equity securities or (2) shall receive written notification from the
Investors who then hold at least two-thirds (2/3) of the Registrable Securities
(the “Required Holders”), then the Company shall send to each holder of any of
the Registrable Securities written notice of such determination or notification,
as the case may be. Within twenty (20) calendar days after receipt of such
notice, any such holder shall so request in writing, the Company shall include
in such Registration Statement all or any part of the Registrable Shares such
holder requests to be registered and prepare and file the Registration Statement
with the Commission as soon as reasonable practicable following the expiry of
the twenty (20) calendar days, but in any event within forty-five (45) calendar
days (the “Filing Deadline”). In the event that Form S-3 is unavailable for such
a registration, the Company shall use such other form as is available for such a
registration and reasonably acceptable to the Required Holders, subject to the
provisions of Section 2(iv). The Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective by the Commission
as soon as reasonably practicable, but in no event later than sixty (60)
calendar days following the initial filing, or ninety (90) calendar days
following the initial filing in the event of a full review by the Commission
(the “Effectiveness Deadline”). By 5:30 p.m. on the second business day
following the Effective Date, the Company shall file with the Commission, in
accordance with Rule 424 under the 1933 Act, the final prospectus to be used in
connection with sales pursuant to such Registration Statement. All expenses
incurred by the Company in complying with this Agreement, including, without
limitation, all registration and filing fees, printing expenses (if required),
fees and disbursements of counsel and independent public accountants for the
Company, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
NASD, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All selling commissions applicable to the sale of
Registrable Shares are called “Selling Expenses.” The Company will pay all
Registration Expenses in connection with the registration statement under this
Section. Selling Expenses in connection with each registration statement shall
be borne by the holder and will be apportioned among such holders in proportion
to the number of Shares included therein for a holder relative to all the
securities included therein for all selling holders, or as all holders may
agree.

 

2

 

  

(ii) The initial number of Registrable Securities included in any Registration
Statement and any increase in the number of Registrable Securities included
therein shall be allocated pro rata among the Investors based on the number of
Registrable Securities held by each Investor at the time the Registration
Statement covering such initial number of Registrable Securities or increase
thereof is declared effective by the Commission. In the event that an Investor
sells or otherwise transfers any of such Investor’s Registrable Securities, each
transferee that is assigned rights under this Agreement pursuant to Section 9
shall be allocated a pro rata portion of the number of Registrable Securities
then included in such Registration Statement for such Investor. Any Securities
included in a Registration Statement that remain allocated to any Person who
does not hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors that are covered by such
Registration Statement.

 

(iii) Other than during any Post Effective Period, the Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement pursuant to Rule
144 (or any successor thereto) promulgated under the 1933 Act without the
requirement for the Company to be in compliance with the current public
information required thereunder and without volume or manner-of sale
restrictions, or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). Each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company shall prepare
and file with the Commission such amendments (including post-effective
amendments) and supplements to a Registration Statement and the prospectus used
in connection with such Registration Statement, which prospectus is to be filed
pursuant to Rule 424 promulgated under the 1933 Act, as may be necessary to keep
such Registration Statement effective at all times during the Registration
Period, and, during such period, comply with the provisions of the 1933 Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 2(iii)) by reason of the Company’s filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
incorporate such report by reference into the Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the 1934 Act report is filed which created the requirement
for the Company to amend or supplement the Registration Statement.

 

(iv) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Required Holders and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the Commission.

 

3

 

  

(v) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) copies of any
correspondence from the Commission or the Staff to the Company or its
representatives relating to any Registration Statement, (ii) at least one (1)
copy of such Registration Statement as declared effective by the Commission and
any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, all exhibits and each preliminary
prospectus, (iii) one (1) copy of the final prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iv) such other
documents as such Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by such Investor.

 

(vi) The Company shall use its best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as any
Investor reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (w) make any
change to its certificate of incorporation or by-laws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section, (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

(vii) As promptly as practicable after becoming aware of such event or
development, the Company shall notify each Investor in writing of the happening
of any event as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission. The
Company shall also promptly notify each Investor in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to each
Investor by facsimile on the same day of such effectiveness), (ii) of any
request by the Commission for amendments or supplements to a Registration
Statement or related prospectus or related information, and (iii) of the
Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

 

4

 

 

(viii) The Company shall use its best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction within the United States and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 

(ix) If (i) a Registration Statement covering all of the Registrable Securities
required to be covered thereby and required to be filed by the Company pursuant
to this Agreement is (A) not filed with the Commission on or before the Filing
Deadline (a “Filing Failure”) or (B) not declared effective by the Commission on
or before the Effectiveness Deadline (an “Effectiveness Failure”); or (ii) on
any day after the Effective Date sales of all of the Registrable Securities
required to be included on such Registration Statement cannot be made (other
than during (I) the period (the “Post Effective Period”) beginning on the first
day on which a post-effective amendment is required to be filed by the Company
pursuant to the undertakings referred to in Rule 415(a)(3) of the 1933 Act and
ending on the earlier of (x) the thirtieth (30th) day after such date and (y)
the date on which such post-effective amendment is declared effective by the
Commission or (II) a Grace Period (as defined in Section 3(viii)) pursuant to
such Registration Statement (including, without limitation, because of a failure
to keep such Registration Statement effective, failure to disclose such
information as is necessary for sales to be made pursuant to such Registration
Statement or failure to register a sufficient number of Securities) (a
“Maintenance Failure”) then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
Securities, the Company shall pay to each holder of Registrable Securities
relating to such Registration Statement an amount in cash equal to one percent
(1.0%) of the aggregate Purchase Price (as such term is defined in the
Subscription Agreement) of such Investor’s Registrable Securities included in
such Registration Statement on each of the following dates: (i) within five (5)
business days of a Filing Failure and on every thirtieth day (pro rated for
periods shorter than thirty (30) days) thereafter until such Filing Failure is
cured; (ii) within five (5) business days of an Effectiveness Failure and on
every thirtieth day (pro rated for periods shorter than thirty (30) days)
thereafter until such Effectiveness Failure is cured; and (iii) and on every
thirtieth day (pro rated for periods shorter than thirty (30) days) following a
Maintenance Failure until such Maintenance Failure is cured (which payments
shall be exclusive remedies available under this Agreement or under applicable
law). The payments to which a holder shall be entitled pursuant to this Section
2(ix) are referred to herein as “Registration Delay Payments.” Registration
Delay Payments shall be paid on the earlier of (I) the last day of the calendar
month during which such Registration Delay Payments are incurred and (II) the
third business day after the event or failure giving rise to the Registration
Delay Payments is cured. In the event the Company fails to make Registration
Delay Payments within five (5) business days after the date payable, such
Registration Delay Payments shall bear interest at the rate of one percent
(1.0%) per month (pro rated for shorter periods) until paid in full.
Notwithstanding anything to the contrary herein or in the Subscription
Agreement, in no event shall the aggregate amount of Registration Delay Payments
(other than Registration Delay Payments payable pursuant to events that are
within the Company’s control) exceed, in the aggregate, 10% of the aggregate
Purchase Price of the Securities.

 

5

 

 

(x) Subject to Section 6(f) and 6(g) of the Subscription Agreement, the Company
shall use its best efforts either to cause all the Registrable Securities
covered by a Registration Statement (i) to be listed on each securities exchange
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or (ii) the inclusion for quotation on the
National Association of Securities Dealers, Inc. OTC Bulletin Board for such
Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 2(x).

 

(xi) Notwithstanding anything contained herein to the contrary, if the staff of
the Commission (the “Staff”) or the Commission seeks to characterize any
offering pursuant to a Registration Statement filed pursuant to this Agreement
as constituting an offering of securities that does not permit such Registration
Statement to become effective and be used for resales by the Investors under
Rule 415 at then-prevailing market prices (and not fixed prices), or if after
the filing of the initial Registration Statement with the Commission, the
Company is otherwise required by the Staff or the Commission to reduce the
number of Registrable Securities included in such initial Registration
Statement, then the Company shall reduce the number of Registrable Securities to
be included in such initial Registration Statement pro ratably among the
Investors until such time as the Staff and the Commission shall so permit such
Registration Statement to become effective and be used as aforesaid. In the
event of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall file one or more New Registration Statements until such time as
all Registrable Securities have been included in Registration Statements that
have been declared effective and the prospectus contained therein is available
for use by the Investor. The Company will not be liable for the payment of
Registration Delay Payments described in Section 2(ix) for any delay in
registration of Registrable Securities that would otherwise be includable in the
Registration Statement pursuant to Rule 415 solely as a result of a comment
received by the Staff requiring a limit on the number of Registrable Securities
included in such Registration Statement in order for such Registration Statement
to be able to avail itself of Rule 415.

 

(xii) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

(xiii) The Company shall use its best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

(xiv) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the Commission in connection with any
registration hereunder.

 

6

 

 

(xv) Within two (2) business days after a Registration Statement which covers
Registrable Securities is declared effective by the Commission, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
Commission.

 

(xvi) The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investors of Registrable Securities pursuant
to a Registration Statement.

 

(xvii) The Company shall use best efforts to register the Additional Registrable
Securities as soon as practicable after all of the Registrable Securities have
been registered pursuant to this Agreement.

 

3.  RELATED OBLIGATIONS.

 

At such time as the Company is obligated to file a Registration Statement with
the Commission pursuant to Section 2(i) or 2(iv), the Company will use its
commercially reasonable efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof, and,
pursuant thereto, the Company shall have the following obligations:

 

(i) The Company shall submit to the Commission, within two (2) business days
after the Company learns that no review of a particular Registration Statement
will be made by the Staff or that the Staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request.

 

(ii) If any Investor is required under applicable securities law to be described
in the Registration Statement as an underwriter, at the reasonable request of
such Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request, (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to such Investors,
and (ii) an opinion, dated as of such date, of counsel representing the Company
for purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to such
Investors.

 

7

 

  

(iii) Upon the written request of any Investor in connection with any Investor’s
due diligence requirements, if any, the Company shall make available for
inspection by (i) any Investor, (ii) legal counsel of Investor and (iii) one
firm of accountants or other agents selected by the Required Holders retained by
the Investors (collectively, the “Inspectors”), all pertinent financial and
other records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information that any Inspector may reasonably request that would be
customarily provided to underwriters in an underwritten public offering;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) in the opinion of counsel to the Investors, the disclosure of such Records
is necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other Transaction Document (as defined in
the Subscription Agreements). Each Investor agrees that it shall, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential. Nothing herein (or in any other confidentiality agreement
between the Company and any Investor) shall be deemed to limit the Investors’
ability to sell Registrable Securities in a manner which is otherwise consistent
with applicable laws and regulations.

 

(iv) The Company shall not, and shall cause each of its subsidiaries and its and
each of their respective officers, directors, employees and agents, not to,
provide any Investor with any material, nonpublic information regarding the
Company or any of its subsidiaries without the express written consent of such
Investor. If an Investor has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its subsidiaries from such
Persons, it shall provide the Company with written notice thereof. The Company
shall, within two (2) business days of receipt of such notice, make public
disclosure of such material, nonpublic information, to the extent such
information is both material and nonpublic. Without the prior written consent of
an Investor, neither the Company nor any of its subsidiaries or affiliates shall
disclose the name of such Investor in any filing, announcement, release or
otherwise other than in connection with the Registration Statement, unless such
disclosure is required by law.

 

(v) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company which the Investor
determines in good faith to be confidential, and of which determination the
Company is so notified (and such information shall not include information
provided to the Company by the Investor for use in connection with the filing of
any Registration Statement) unless (i) the disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to avoid or correct a misstatement or omission
in any Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Investor and allow such Investor, at
the Investor’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

 

8

 

  

(vi) If requested by an Investor, the Company shall (i) as soon as reasonably
practicable, incorporate in a prospectus supplement or post-effective amendment
such information as an Investor reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as reasonably practicable, make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as reasonably practicable, supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

 

(vii) Unless available on the Commission’s Electronic Data Gathering Analysis
and Retrieval system, the Company shall make generally available to its security
holders as soon as practical, but in any event not later than ninety (90) days
after the close of the period covered thereby, an earnings statement (in form
complying with, and in the manner provided by, the provisions of Rule 158 under
the 1933 Act) covering a twelve-month period beginning not later than the first
day of the Company’s fiscal quarter next following the effective date of a
Registration Statement.

 

(viii) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the board of directors of the Company and its
counsel, in the best interest of the Company and otherwise required (a “Grace
Period”); provided that the Company shall promptly (i) notify the Investors in
writing of the existence of material, non-public information giving rise to a
Grace Period (provided that in each notice the Company will not disclose the
content of such material, non-public information to the Investors) and the date
on which the Grace Period will begin, and (ii) notify the Investors in writing
of the date on which the Grace Period ends; provided, further, that no Grace
Period shall exceed ten (10) consecutive days and during any three hundred sixty
five (365) day period, such Grace Periods shall not exceed an aggregate of
thirty (30) days, and the first day of any Grace Period must be at least five
(5) trading days after the last day of any prior Grace Period. For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) or the date referred to in such notice. The
second and third sentence of Section 2(iii), and provisions of Section 2(viii)
and 3(vi) hereof shall not be applicable during any Grace Period. Upon
expiration of the Grace Period, the Company shall again be bound by the
provisions of Sections 2(iii), 2(viii) and 3(vi) with respect to the information
giving rise thereto unless such information is no longer material.

 

(ix) The Company shall facilitate the eligibility and acceptance of certificates
representing the Registrable Securities (not bearing any restrictive legend and
in a form eligible for deposit with The Depository Trust Company (“DTC”)) for
delivery of any sale of such Registrable Securities to be offered pursuant to a
Registration Statement through the facilities of DTC upon the effectiveness of
such Registration Statement.

 

9

 

  

4. OBLIGATIONS OF THE INVESTORS.

 

Each Investor agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any Registration
Statement hereunder, including without limitation, furnishing the Company any
information requested by the Company or its counsel. Each Investor further
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in the first sentence of Section 2(vii) or Section
2(viii), written notice from the Company of a Grace Period or written notice
from the Company that a previously effective Registration Statement is no longer
effective, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement(s) covering such Registrable
Securities until such Investor’s receipt of the copies of the supplemented or
amended prospectus from the Company or receipt of notice that no supplement or
amendment is required or that the Grace Period has ended or that the
Registration Statement is effective.

 

5. EXPENSES OF REGISTRATION. All expenses incurred in connection with
registrations, filings or qualifications in connection with the Registration
Statement, including, without limitation, all registration, listing and
qualifications fees, printers, legal and accounting fees shall be paid by the
Company.

 

6. INDEMNIFICATION.

 

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

 

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives thereof, and each Person,
if any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the Commission, whether pending or threatened, whether or not an
indemnified party is or may be a party thereto (“Indemnified Damages”), to which
any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the
Commission) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading; or
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation there under relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement (the matters in the
foregoing clauses (i) through (iii) being, collectively, “Violations”). The
Company shall reimburse the Indemnified Persons promptly as such expenses are
incurred, for any legal fees or disbursements or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6: (x) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation, in each case to the
extent, and only to the extent, that such Violation occurs in reliance upon and
in conformity with information furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto; (y)
shall not be available to the extent such Claim is based on a failure of the
Investor to deliver or to cause to be delivered the prospectus made available by
the Company, if such prospectus was timely made available by the Company and (z)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld, delayed or conditioned. Notwithstanding anything
to the contrary herein or in any other agreement entered into between the
Company and the Investor, the Company acknowledges and agrees that it is solely
responsible and shall indemnify each Indemnified Person for the contents of any
registration statement, prospectus or other filing made with the Commission or
otherwise used in the offering of the Company’s securities (except as such
disclosure relates solely to the Investor and then only to the extent that such
disclosure conforms with information furnished in writing by the Investor to the
Company), even if the Investor or its agents as an accommodation to the Company
participate or assist in the preparation of such registration statement,
prospectus or other Commission filing. The Company shall retain its own legal
counsel to review, edit, confirm and do all things such counsel deems necessary
or desirable to such registration statement, prospectus or other Commission
filing to ensure that it does not contain an untrue statement or alleged untrue
statement of material fact or omit or alleged to omit a material fact necessary
to make the statements made therein, in light of the circumstances under which
the statements were made, not misleading. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by the Investors.

 

10

 

 

(b) In connection with any Registration Statement to which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers,
employees, representatives, or agents and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them have
become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or is based upon any Violation, in
each case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to the
Company by such Investor expressly for use in connection with such Registration
Statement; and, subject to Section 6(d), such Investor will reimburse any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 5 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investor, which consent shall not be unreasonably withheld; provided, further,
however, that such Investor shall be liable under this Section 6(b) for only
that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Investor pursuant to Section 9. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6(b)
with respect to any prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
prospectus was corrected and such new prospectus was delivered to each Investor
prior to such Investor’s use of the prospectus to which the Claim relates.

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the reasonable fees and expenses of not more than one (1) counsel
for such Indemnified Person or Indemnified Party to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The Indemnified Party or Indemnified Person shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action or claim. The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such claim or litigation. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

11

 

  

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any seller of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

 

8. REPORTS UNDER THE 1934 ACT.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any similar rule or regulation of the
Commission that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”) the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required by the applicable provisions of Rule 144; and

 

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the 1933 Act and
the 1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Investors to
sell such securities pursuant to Rule 144 without registration.

 

12

 

 

 

9. ASSIGNMENT OF REGISTRATION RIGHTS.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Subscription Agreements.

 

10. AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to fewer than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 

11. MISCELLANEOUS.

 

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two (2) or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

 

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

(i) If to the Company:

 

Hometown International, Inc.

25 E Grant Street

Woodstown, NY 08098

 

13

 

  

If to an Investor, to its address and number on the Schedule of Investors
attached hereto, with copies to such Investor’s representatives as set forth on
the Schedule of Investors or to such other address and/or facsimile number
and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(c) The laws of the State of New York shall govern all issues concerning the
relative rights of the Company and the Investors without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdictions) that would cause the application of the laws of
any jurisdictions other than the State of New York.. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of the courts sitting in the Southern District of New York, and
any appellate court from any thereof, in respect of any action, suit or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action, suit
or proceeding may be heard and determined in such courts. Each of the parties
hereto agrees that a final judgment in any such action, suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Each of the parties hereto irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any action, suit or proceeding arising out of or relating to this Agreement,
or in any court referred to above. Each of the parties further hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action, suit proceeding in any
such court and waives any other right to which it may be entitled on account of
its place of residence or domicile. THE COMPANY IRREVOCABLY WAIVES ANY AND ALL
RIGHT THE COMPANY MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM
OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.
THE COMPANY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

(d) Subject to the requirements of Section 9. this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

14

 

  

(e) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

(f) This Agreement may be executed in counterparts, and by facsimile or other
electronic means, each of which shall be deemed an original but all of which
shall constitute one and the same agreement. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile or other
electronic transmission of a copy of this Agreement bearing the signature of the
party so delivering this Agreement.

 

(g) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns.

 

(h) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor hereunder.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investor as, and the Company acknowledges that
the Investors do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Investors
are in any way acting in concert or as a group, and the Company will not assert
any such claim with respect to such obligations or the transactions contemplated
herein.

 

[Remainder of Page Intentionally Omitted; Signature Pages to Follow]

 

15

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

  Hometown International, Inc.         By:                            Name:    
      Title:             [Subscriber]         By:           Name:          
Title:    

 

16

 

  

SCHEDULE I

 

SCHEDULE OF INVESTORS

 

Name

Address/Facsimile/Email
Number of Investor

                               

 

 

17



 

